DETAILED ACTION
This office action is responsive to the amendment filed 4/6/2022. Claims 1-3, 5, 7-8, and 10-17 remain pending and under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, mechanical linkage of Claim 1 and 14, motion tracking system of Claim 10, and sensors and hardware of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 14, it is unclear if the recitation of a mechanical linkage is the same or different as that recited in Claim 1.  While it is assumed that both refer to the same, clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephen (US Pat No. 8740794).
In regard to Claim 1, Scott discloses a method for assessing sensorimotor performance of a subject, comprising: 
i) using a mechanical linkage (Col.3: 47-55) attached to at least a portion of one limb of the subject to restrict movement of the at least a portion of the limb of the subject to movement within a workspace (Col.4: 50-67); 
ii) using a display to present a single object to the subject, wherein the object moves towards a position of the at least one portion of the limb in the workspace (Col.4: 50-67; Col.5: 44-56); 
iii) using one or more sensor to obtain position data and/or motion data and/or kinetic data of the limb or one or more portions thereof with respect to the object as the subject interacts with the object (Col.4: 50-67); 
iv) repeating ii and iii for a plurality of trials (Col.11: 49-56); 
wherein, for a portion of the plurality of trials, a perturbation is used; wherein the perturbation is at least one of a perturbation applied to the at least a portion of the limb of the subject by the mechanical linkage and a change related to the object (Col.4: 16-39; Col.11: 57-Col.14: 5); 
v) using computer software to construct and analyze a data set from the obtained position data and/or motion data and/or kinetic data for the plurality of trials and output
a result, wherein analyzing comprises determining a parameter – e.g. hand speed – of the position and/or motion and/or kinetics of the subject’s limb or portion thereof during a time period of less than one second from when the perturbation is applied (Col.4: 50-67; Col.16: 15-18); and 
vi) wherein outputting the result based on the parameter provides information about the subject ability to generate rapid motor corrections while performing an activity (Col.4: 50-67; Col.16: 35-Col.20: 40). 

2. The method of claim 1, wherein each perturbation is the same or different and is selected from perturbing the movement of the object, perturbing motion of the limb or the at least one portion thereof, and changing a feature of the object such that the subject must respond to the change by either interacting with the object or avoid interacting with the object (Col.4: 16-39; Col.11: 57-Col.14: 5). 
3. The method of claim 1, wherein the time period is adjusted according to a selected perturbation (Col.13: 45-65). 
5. The method of claim 1, wherein at least one perturbation includes changing a feature of the object such that the subject must respond to the change by either interacting with the object or avoid interacting with the object requires that the subject's motor response is different than the motor response initially instructed, i.e. distraction requires the subject move differently (Col.4: 16-39; Col.11: 57-Col.14: 5). 
7. The method of claim 1, comprising obtaining data relating to one or more autonomic functions of the subject (Col.3: 35-42). 
8. The method of claim 1, comprising presenting objects to the subject using virtual reality or augmented reality in two or three dimensions (Col.3: 43-46). 
10. The method of claim 1, comprising using a motion tracking system to obtain position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb (Col.3: 56-59). 
11. The method of claim 1, comprising determining kinetic trajectory data of the limb or the at least one portion of the limb with respect to a presented object (Col.3: 60-63). 
12. The method of claim 1, comprising determining speed and/or velocity of the limb or the at least one portion of the limb with respect to a presented object (Col.3: 64-67). 
13. The method of claim 1, comprising obtaining gaze position data as the subject interacts with the presented objects (Col.4: 40-44). 
14. The method of claim 9, wherein obtaining position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb comprises using a mechanical linkage attached to the limb, or a mechanical linkage grasped by the subject, or one or more sensors attached to the limb, and related hardware for detecting output signals from the one or more sensors (Col.3: 17-24). 
15. The method of claim 1, wherein assessing comprises diagnosing or detecting brain injury and/or a neurological disorder of the subject; wherein the result provides information about brain injury and/or a neurological disorder motor activity in the subject (Col.3: 1-16). 
16. The method of claim 1, wherein assessing comprises determining skill level of the subject performing an activity; wherein the result provides information about skill level in the subject (Col.10: 20-Col.11: 24).
17. The method of claim 16, wherein the activity is a sport, i.e. sport that requires paddles such as tennis (Col.10: 20-Col.11: 24).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that Scott uses a pair of limbs during the diagnosis which would not enable determination of rapid response to a perturbation.  This is not persuasive because Scott explicitly states that the device and method may be used on one limb only (Col.9: 35-41).  Furthermore, it is noted that the claims do not require that the result “providing information about the subject’s ability to generate rapid motor corrections while performing an activity” requires data from one limb only, as step (v) that details the analysis uses “comprising.”  Furthermore, a skilled artisan can broadly and reasonably use the result of Scott as “providing information about the subject’s ability to generate rapid motor corrections while performing an activity” as claimed, since the claims do not require a specific result or output.
Although applicant contends that Scott does not present only one object to the subject, Scott explicitly states that only one ball may be first presented (Col.10: 33-35), thus providing the step as claimed.  It is further noted that applicant’s disclosure appears to disclose the presence of multiple objects (see amendment filed which states “virtual objects 130 presented to the subject”).
Lastly, it is also noted that since Scott determines mean hand speed which is computed every 0.005 s (Col.16: 15-18), this means that the parameter is determined during a time period of less than one second from when the perturbation is applied (as well as any measure of time after one second), as broadly as has been claimed.  Therefore, it is submitted that Scott still anticipates the invention as claimed.
It is noted that the Drawing and Specification amendment have not been accepted because it is unclear that there is adequate support for the data acquisition apparatus 140 being a computer and the tracking system 120 appearing like a video camera in the drawing.  Therefore, the previous drawing objections remain as indicated.  
The previous 112 and 101 rejections are overcome in light of applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791

                                                                                                                                                                                               
/DEVIN B HENSON/Primary Examiner, Art Unit 3791